734 F.2d 409
LEVI STRAUSS & CO., a Delaware corporation, Plaintiff-Appellant,v.BLUE BELL, INC., a Delaware corporation, Defendant-Appellee.
No. 82-4684.
United States Court of Appeals,Ninth Circuit.
May 31, 1984.

M. Laurence Popofsky, Heller, Ehrman, White & McAuliffe, San Francisco, Cal., for plaintiff-appellant.
Donald Kaul, Brownstein, Zeidman & Schomer, Washington, D.C., for defendant-appellee.
Before BROWNING, Chief Judge, CHOY, GOODWIN, WALLACE, SNEED, KENNEDY, ANDERSON, HUG, TANG, SKOPIL, SCHROEDER, FLETCHER, FARRIS, PREGERSON, ALARCON, FERGUSON, NELSON, CANBY, BOOCHEVER, NORRIS, REINHARDT, and BEEZER, Circuit Judges.


1
Upon a vote of a majority of the regular active judges of this court, it is ordered that this case be reheard by the en banc court pursuant to Rule 25 of the Rules of the United States Court of Appeals for the Ninth Circuit.  The previous three-judge panel assignment, 732 F.2d 676, is withdrawn.